Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Applicant argues that Examiner “failed to point out in the disassociated references where such "teaching, suggestion, or motivation" is found in the references. The Examiner does not distinguish any of the cases cited by Applicant. Instead, the Examiner cites In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971), but does not explain where the "teaching, suggestion, or motivation" to support the Examiner's rejections is found in the references themselves to establish that "such a reconstruction is proper.",
In this case, the references of Bujold, Tweardy, Duhame, Sandifer, Stephens, Cook, and Schwenn each disclose safety apparatuses for a user, in which the motivation statements relied on in the Office Action combine the references with a proper teaching, suggestion, or motivation to combine such similar references. Further, as stated and noted by Applicant in the Final Office Action dated February 9, 2021, Examiner notes, that these references have been properly combined with a complete 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pair of shoulder rods of Bujold with a pair of hinges as taught by Tweardy in order to provide the pair of shoulder rods with a living hinge that “is particularly advantageous to permit some movement or adjustability of the wings 124, 125 since the posterior component is either rigid or semi-rigid. The flexure of wings 124, 125 provided by the living hinge 126 therefore permits a more conforming fit about the shoulder when the straps connecting to the wings 124, 125 are tensioned. This leads to more secure and comfortable fitting of the immobilization device on the wearer”, [0071].
 Therefore, Applicant’s arguments are unpersuasive.
In response to Applicant’s argument that:“Fundamentally, the Cited Art fails to disclose all of the limitations recited in independent claims 1 and 11 and the dependent claims. For example, in contrast to the subject matter recited in amended independent claim 1, the Cited Art fails to disclose "a helmet; an articulated rigid torso shaft connected to the helmet, wherein the articulated torso shaft has a length which is approximated to the length of the neck and the spine of the user; a first swivel joint incorporated into an upper portion of the articulated torso shaft to enable the user to move his or her head and neck” and “None of the other Cited Art references cures the deficiencies in the disclosure of Bujold because the limitation of a helmet is not found in any of those references”

In response to Applicant’s Argument that:
“Furthermore, amended independent claims 1 and 11 recite "an articulated rigid torso shaft, wherein the articulated torso shaft has a length which is approximated to the length of the neck and the spine of the user" and “The spine assembly 120 of Bujold "gives flexibility to the torso section 100 of the exoskeleton 10" and is therefore not rigid, in contrast to "an articulated rigid torso shaft, wherein the articulated torso shaft has a length which is approximated to the length of the neck and the spine of the user" recited in amended independent claims 1 and 11”.
	Examiner respectfully disagrees. Here, Bujold discloses in [0141] that “the exoskeleton 10 is generally made of titanium or other lightweight alloy”, [0141], and in [0090] that “spine assembly 120, which is similar to a human spine, generally comprises a plurality of interconnected spinal members or vertebrae 131 to 136”, [0090]. Therefore, as disclosed by Bujold 100/200 (the articulated torso shaft) is generally made of titanium or other lightweight alloy is rigid and has a length which is approximated to the length of the neck and the spine of the user as claimed. Therefore, Applicant’s argument is unpersuasive.

	“Amended independent claims 1 and 11 recite combinations of structural elements, which are not disclosed in the Cited Art. It is respectfully submitted that the Examiner's rejections of claims 1-20 under 35 U.S.C. § 103 run afoul of Ex parte Meoli, Appeal No. 98- 1204, Ser. No. 08/609,551 (Sept. 29, 1998), in which the Board characterized the rejection as 16 having been based on both "hindsight" and on "picking and choosing," writing that, "one cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art." citing In re Fritch”.
In this case, the examiner has provided references that teach all limitations of the claims and has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Applicant’s arguments are unpersuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732